 Case 3:18-cv-02286-JM-WVG Document 16 Filed 03/29/19 PageID.202 Page 1 of 4



 1 Paul W. Sweeney, Jr. (SBN 112511)
   paul.sweeney@klgates.com
 2 Kevin S. Asfour (SBN 228993)
   kevin.asfour@klgates.com
 3 Kate G. Hummel (SBN 305783)
   kate.hummel@klgates.com
 4 K&L GATES LLP
   10100 Santa Monica Boulevard
 5 Eighth Floor
   Los Angeles, CA 90067
 6 Telephone: +1 310 552 5000
   Facsimile: +1 310 552 5001
 7
   Attorneys for Defendants
 8 STARBUCKS CORPORATION
 9
                           UNITED STATES DISTRICT COURT
10
                         SOUTHERN DISTRICT OF CALIFORNIA
11
   SANDRA BROWN, an individual, on           Case No.: 3:18-cv-02286-JM-WVG
12 behalf of herself, all others similarly
   situated, and the general public          [Assigned to the Hon. Jeffrey T. Miller;
13                                           Mag. Judge William V. Gallo ]
                        Plaintiff,
14                                           DEFENDANT STARBUCKS
   vs.                                       CORPORATION’S NOTICE OF
15                                           MOTION AND MOTION TO
   STARBUCKS CORPORATION, a                  DISMISS PLAINTIFF’S FIRST
16 Washington Corporation                    AMENDED COMPLAINT, OR IN
                                             THE ALTERNATIVE, TO STRIKE
17                     Defendant.            THE NATIONWIDE CLASS
                                             ALLEGATIONS
18
                                             Hearing Date:     May 13, 2019
19                                           Time:             10:00 a.m.
                                             Location:         Courtroom 5D
20                                                             Suite 5190
                                                               221 West Broadway
21                                                             San Diego, CA 92101

22                                           Complaint filed: October 3, 2018
                                             Trial date:      N/A
23
24
25
26
27
28

                  DEFENDANT’S NOTICE OF MOTION AND MOTION TO DISMISS
                                 FIRST AMENDED COMPLAINT - 18CV02286
 Case 3:18-cv-02286-JM-WVG Document 16 Filed 03/29/19 PageID.203 Page 2 of 4



 1         TO THE COURT, ALL PARTIES, AND THEIR COUNSEL OF
 2 RECORD:
 3         PLEASE TAKE NOTICE that on May 13, 2019 at 10:00 a.m., before the
 4 Honorable Jeffrey T. Miller, in Courtroom 5D of the United States District
 5 Courthouse for the Southern District of California, located at 221 West Broadway,
 6 Suite 5190, San Diego, California 92101, Defendant Starbucks Corporation
 7 (“Defendant” or “Starbucks”) will and hereby does move the Court to dismiss Plaintiff
 8 Sandra Brown’s (“Plaintiff”) First Amended Complaint (“FAC”) and each cause of
 9 action therein pursuant to Federal Rules of Civil Procedure 9(b) and 12(b)(6), on the
10 grounds that the FAC fails to state a claim upon which relief can be granted.
11         Additionally, Starbucks will and hereby does move to dismiss Plaintiff’s class
12 claims pursuant to Federal Rules of Civil Procedure Rule 12(b)(2), to the extent such
13 claims are pleaded on behalf of non-California residents, on the ground that the Court
14 lacks personal jurisdiction over Starbucks for such claims. In the alternative,
15 Starbucks moves to strike the Complaint’s nationwide class allegations pursuant to
16 Federal Rules of Civil Procedure Rules 12(f) and 23(d)(1)(D), or to dismiss such
17 claims pursuant to Rule 12(b)(6), to the extent they are pleaded on behalf of a
18 nationwide class, on the grounds that the claims alleged cannot practically be
19 adjudicated on a nationwide basis due to material variances among state laws.
20         This Motion is based upon this Notice of Motion and Motion; the
21 accompanying Memorandum of Points and Authorities; the pleadings and papers filed
22 in this action; and such further argument and matters as may be offered at the time of
23 the hearing of this Motion.
24 / / /
25 / / /
26 / / /
27 / / /
28 / / /
                                       1
                   DEFENDANT’S NOTICE OF MOTION AND MOTION TO DISMISS
                                  FIRST AMENDED COMPLAINT - 18CV02286
 Case 3:18-cv-02286-JM-WVG Document 16 Filed 03/29/19 PageID.204 Page 3 of 4



1                                       K&L GATES LLP
2
     Dated: March 29, 2019         By: s/ Kate G. Hummel
3
                                       Paul W. Sweeney, Jr.
4                                      Kevin S. Asfour
                                       Kate G. Hummel
5
6                                       kate.hummel@klgates.com
7
                                        Attorneys for Defendant
8                                       STARBUCKS CORPORATION
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                     2
                 DEFENDANT’S NOTICE OF MOTION AND MOTION TO DISMISS
                                FIRST AMENDED COMPLAINT - 18CV02286
Case 3:18-cv-02286-JM-WVG Document 16 Filed 03/29/19 PageID.205 Page 4 of 4



                             CERTIFICATE OF SERVICE
                                                    Case No. 3:18-cv-02286-JM-WVG
        On March 29, 2019, the foregoing document was served on the following
  counsel of record who have consented to electronic service via the Court’s CM/ECF
  system, via the email address(es) listed below:

         Ronald A. Marron                             Attorneys for Plaintiff
         ron@consumersadvocates.com                   SANDRA BROWN
         Michael T. Houchin
         mike@consumersadvocates.com
         LAW OFFICES OF RONALD A.
         MARRON
         651 Arroyo Dr.
         San Diego, California 92103
         T: 619.696-9006
         F: 619.564.665


        I declare under penalty of perjury under the laws of the United States of
  America that the foregoing is true and correct.
        Executed this 29th day of March, 2019 in Los Angeles, California.


                                                             _______________________
                                                                         Kate G. Hummel




                                       1
                             CERTIFICATE OF SERVICE
